Citation Nr: 0212855	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  98-07 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
traumatic arthritis of the left ankle.  

2.  Entitlement to service connection for traumatic arthritis 
of the left ankle.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from February 
18, 1969 to March 07, 1969.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  

In July 1999, the Board found that no new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for traumatic arthritis of the left 
ankle.  The veteran appealed that determination to The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") and in a December 1999, 
Order, the Court granted a joint motion to remand the appeal 
to the Board for further consideration.  


FINDINGS OF FACT

1.  An unappealed rating action in August 1971, denied to 
service connection for posttraumatic arthritis of the left 
ankle.  

2.  Evidence submitted since the August 1971, decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran clearly and unmistakably entered active 
service with a preexisting left ankle disability.  

4.  The veteran's preexisting left ankle disability did not 
worsen or increase in severity during service.  


CONCLUSIONS OF LAW

1.  The veteran has presented new and material evidence since 
the August 1971 rating decision, which denied service 
connection for posttraumatic arthritis of the left ankle, and 
the veteran's claim for service connection for that disorder 
is reopened.  38 U.S.C.A. §§ 5103A, 5107(b), 5108, 7104 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. §§ 3.156(a), 20.1105 (2001).  

2.  A preexisting left ankle disability was not aggravated 
during service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 
(Aug. 29 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102 and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran essentially contends that new and material 
evidence has been submitted to reopen a claim of service 
connection for posttraumatic arthritis of the left ankle, and 
that the claim should be granted.  He maintains that his 
preexisting ankle disorder was permanently aggravated by 
service, and that although he fractured his left ankle in 
high school, he was without symptoms until he entered 
service.  He maintains further that the stresses of basic 
training exacerbated his left ankle disorder, leading to his 
medical discharge, and that he has suffered from pain in the 
ankle ever since service.  He asserts that he was unable to 
afford medical treatment in the years immediately after 
separation.  
Service connection for posttraumatic arthritis of the left 
ankle was denied by the RO in August 1971.  The RO determined 
that the veteran's left ankle disorder preexisted service and 
was not aggravated thereby.  The evidence of record consisted 
of service medical records that noted a healed fracture of 
the left ankle in the veteran's entrance examination report, 
and treatment for a defective, symptomatic left ankle two 
days after entering service.  A March 1969 Medical Board 
noted that the veteran broke his ankle at 16 years of age.  
The veteran reported that since that fracture he had had 
intermittent pain and swelling of the ankle.  He reported 
that his symptoms increased whenever he marched or walked for 
long distances.  He also stated that even before the ankle 
was fractured that he had difficulty with pain in the ankle 
and had been under medical supervision for a bad ankle.  The 
Board found that the veteran had post traumatic arthritis of 
the left ankle, and that he was unfit for further duty and 
that the disability was neither incurred in or aggravated by 
service.  

The veteran was notified of the RO's decision in September 
1971 but did not file a timely appeal and the RO's decision 
became final. See 38 U.S.C.A. § 7105(b)(1)(c) (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (2001); Person v. Brown 5 Vet. App. 
449, 450 (1993).  

A final decision under the provisions of 38 U.S.C.A. § 
7105(c) cannot be reopened and reconsidered by the VA unless 
new and material evidence is presented in connection with a 
request that the previously denied claim be reopened.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  When it is determined that new 
and material evidence has been submitted, the VA must reopen 
a previously denied claim.  See Spencer v. Brown, 4 Vet. App. 
283, 286-87 (1993); see also 38 U.S.C.A. § 7104(b).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).
The evidence to be reviewed is that which has been submitted 
since the last decision that disallowed the claim on any 
basis.  The medical evidence consists of unsigned 
correspondence dated in August 1988 from Orthopedic 
Associates of Kansas City, Inc., treatment records from 
October 1993, from John W. Collins, Jr., M.D., correspondence 
dated in November 1995, from P. Brent Koprivica, M.D., and VA 
treatment records from April 1997 to January 1998. In 
addition, the veteran and his wife provided testimony at a 
personal hearing before the RO in October 1998.  Further 
evidence submitted consists of a November 1999 letter, an 
August 2001 letter, and a May 2002 letter from Everett J. 
Wilkinson, Jr., D.O., in which he relates that the veteran's 
left ankle was aggravated during service, and a medical 
opinion secured by VA from an independent medical expert 
regarding the veteran's left ankle disability.  

The Board finds that, the some of the evidence submitted 
since the August 1971 rating decision is new in that it was 
not previously of record, and also material to the veteran's 
claim of service connection.  This is because the evidence 
contains opinions concerning aggravation of a left ankle 
disability in service.  

Thus the veteran's claim is reopened and will be considered 
on a de novo basis.  

Entitlement to Service Connection

As a preliminary matter, in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law. The VCAA applies to 
all pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA. The VCAA also requires VA to assist a claimant in 
obtaining such evidence. See 38 U.S.C. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.102, 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
her representative of any information and evidence needed to 
substantiate and complete a claim. The veteran was informed 
by a letter dated in June 1997 and a letter dated in July 
1997 of the evidence necessary to reopen his claim and 
support entitlement to service connection.  The rating action 
of February 1998 informed the veteran of the evidence needed 
to substantiate his claim.   He was provided an opportunity 
to submit such evidence.  See 38 U.S.C.A. § 5103.  Moreover, 
in the March 1998 statement of the case and February 1999 
supplemental statement of the case, the RO notified the 
appellant of all regulations pertinent to reopening service 
connection claims, informed him of the reasons for which it 
had denied his claim, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  In addition, the veteran testified at a personal 
hearing at the RO in support of his claim.  The Board finds 
that the rating decisions, letters, hearing, statement of the 
case, and supplemental statement of the case provided to the 
veteran specifically satisfy the requirements of 38 U.S.C.A. 
§ 5103 of the new statute in that they clearly notify the 
veteran of the evidence necessary to substantiate his 
reopen/service connection claim.  Under these circumstances, 
the Board finds that the notification requirement of the VCAA 
has been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A.  The VA complied with the VCAA's duty to assist by 
aiding the appellant in obtaining outstanding medical 
evidence. The Board obtained a medical opinion in connection 
with the claim.  In addition, all known and available medical 
records have been obtained and are associated with the 
veteran's claims file.  The Board thus finds that VA has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published to 
implement that statute.  The case is ready for appellate 
review.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military service. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be a chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b).  Service incurrence 
for certain chronic diseases, such as arthritis, will be 
presumed if it becomes manifest to a compensable degree 
within the year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1137 (West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Jensen v. Brown, 4 Vet. App. 304, 306- 307 
(1993).  

Private medical records show an October 22, 1964 letter from 
J. C. Gottsch, M. D. to W. W. Boydston, M. D. in which it is 
stated that the veteran injured his left ankle playing 
football one day prior, and that X-rays showed a fracture 
dislocation of the left ankle, with the fracture through the 
epiphyseal plate of the tibia, with displacement laterally.  
It was stated the veteran was in a leg cast from the MP 
joints of the foot to above the knee to the thigh level.  As 
noted above, service medical records show a healed fracture 
of the left ankle in the veteran's entrance examination 
report, and treatment for a defective, symptomatic left ankle 
two days after entering service.  A March 1969 Medical Board 
noted that the veteran broke his ankle at 16 years of age.  
The veteran reported that since that fracture he had had 
intermittent pain and swelling of the ankle.  He reported 
that his symptoms increased whenever he marched or walked for 
long distances.  He also stated that even before the ankle 
was fractured that he had difficulty with pain in the ankle 
and had been under medical supervision for a bad ankle.  The 
Board found that the veteran had post traumatic arthritis of 
the left ankle, and that he was unfit for further duty and 
that the disability was neither incurred in or aggravated by 
service.  

An August 1988 letter from Orthopedic Associates reported 
that the veteran "initially sustained a severe fracture of 
his left ankle when he was fifteen years old. He was 
appropriately treated, and his ankle healed.  He related that 
he experienced some milder symptoms from time to time since 
his injury.  He injured his ankle at work several years ago, 
and related that his ankle became progressively worse since 
that time." The veteran maintained, in a February 1999 
statement, that the work injury referred to by Orthopedic 
Associates was, in fact, the aggravation of his left ankle 
injury in service.  The letter from Orthopedic Associates 
makes no mention of the veteran's service.  

Dr. P. Brent Koprivica stated in a November 1995 letter that 
the veteran reported that he had a preexisting left ankle 
disorder prior to service, and that he "could not tolerate 
the marching [in service] and . . . developed progressive 
swelling in the left foot and ankle.  As a result he was 
honorably discharged." Dr. Koprivica did not, however, opine 
that the veteran's left ankle disorder was in any way 
worsened or increased in severity during service.  There is 
also reference in the 1995 letter that the veteran sustained 
injuries in 1981 or 1982, in 1985, and in January 1992.  


In a November 1999 letter, Dr. Wilkinson, Jr., stated that he 
had seen the veteran for left ankle complaints.  It was 
reported that by way of history, the veteran stated that he 
had sustained a significant injury in service to the left 
foot and ankle region.  The veteran reported that he left 
service, was placed on crutches, and was non weight bearing 
for approximately nine months.  The veteran stated that since 
that time he ambulated with pain and with a cane for support.  
He stated that his ankle never significantly improved since 
the injury in service.  The examiner stated that the past 
medical and surgical history were reviewed.  X-rays were 
noted to show an old healed fracture of the distal tibia and 
fibula and arthritis of the talonavicular joint.  The 
examiner opined that the injuries that the veteran currently 
had symptoms with was from the injury in service.  

In an August 2001 letter from Doctor Wilkinson, he stated 
that that the veteran's foot pain had increased since 
November 1999.  It was stated that he had talked to the 
veteran about his history, including his in service 
complaints.  It was opined that it appeared that since there 
was a period of time where the veteran did not have any pain 
or problems with his foot and ankle and that these problems 
did arise shortly after his stint in the Navy, these 
activities had to have contributed to the overall state of 
the foot at this point.  It was reported that he had reviewed 
a copy of medical records of the veteran's claims file in 
detail.  

In a May 2002 letter, Dr. Wilkinson stated that the veteran 
sustained two injuries of the left ankle--one at age 15 and 
the other during service.  It was stated that the veteran was 
put on crutches for the second injury in a nonweight bearing 
mode for nine months and that after that he ambulated with a 
cane.  It was opined that the current injury was related to 
his injury during basic training in active duty.  

The Board in February 2002, requested an Independent Medical 
Expert (IME) opinion after reviewing the veteran's claim 
folder, regarding whether the pre-

existing left ankle disability was aggravated during service.  
In March 2002, the Board received a report by Federico P. 
Girardi, M. D. Attending Orthopedic Surgeon from Erik 
Langhoff, M.D. PhD.,Chief of Staff  VAMC, Bronx, New York.  
Dr. Girardi as follows: 

"(a) Was there an increase in the 
severity in the veteran's pre-existing 
left ankle disorder shown during service?

There was an increase in the patient's 
symptoms according to the reports.  There 
is no evidence to my knowledge that the 
patient has complained of ankle pain 
before his active service.  He definitely 
was not limping when he had his pre-
service physical examination.

On the other hand, it is impossible to 
develop arthritis, as mentioned on the 
radiographic assessment at 1 or 2 weeks 
due to service activities.  He had a 
serious injury, which is most likely, the 
cause of his current disability, but he 
never complained before his active duty 
time.  

(b) If there was an increase in the 
severity of the pre-existing left ankle 
disorder during service, did that 
increase in severity represent a 
temporary flare-up or a natural 
progression of the original disorder? 

It most likely reflected a flare-up of a 
chronic condition related to his ankle 
fracture-dislocation.  However, there is 
no documentation (radiographs, medical or 
rehabilitation notes, reporting "pain" or 
disability related 

to his ankle previously. It is very 
unlikely, that "marching" can aggravate 
his condition, but again, there is no 
"pre-service radiographic or medical 
evidence of his condition to compare.

In my opinion based on my experience and 
review of the literature, that this 
patient suffered a serious injury that is 
associated with the development of 
arthritis over the years due to the 
initial insult.  The patient's current 
disability condition is most likely 
related to that event.  Furthermore, 
there is no causal relationship between 
foot problems and "back surgery" as the 
patient mentioned.  This statement has no 
support at all on my opinion."

Upon review, the Board finds that the evidence does not 
support the veteran's claim for service connection for a left 
ankle disability.  Private medical records show an October 
1964 letter from J. C. Gottsch, M. D. to W. W. Boydston, M. 
D. in which it is stated that the veteran injured his left 
ankle playing football one day prior and that X-rays showed a 
fracture dislocation of the left ankle, with the fracture 
through the epiphyseal plate of the tibia, with displacement 
laterally.  It was stated the veteran was in a leg cast from 
the MP joints of the foot to above the knee to the thigh 
level.  At service entrance in January 1969, the examiner 
found, fractured left ankle, healed ok.  Thus the record 
clearly shows a pre-service injury and the presumption of 
soundness is rebutted by evidence of the veteran's 
preexisting injury.  Accordingly, the Board finds that the 
veteran's disorder clearly and unmistakably preexisted 
service given documentation of his preservice injury and 
history.  Having found that the veteran's left ankle 
disability preexisted service, the Board must now determine 
whether the veteran's left ankle disability was aggravated by 
his service.  


Having weighed the evidence in this case, the Board finds 
that it does not support a finding that service connection is 
warranted.  It is noted that the veteran did have complaints 
of left ankle pain and swelling in service with a pre-service 
history of a fracture of the left ankle, and that he 
currently has traumatic arthritis of the left ankle.  The 
case then turns on whether the inservice complaints 
represented aggravation of the preservice injury related to 
his current disability, and this requires a medical 
determination.  

While the veteran has submitted opinions from the same 
examiner that relate his current disability to service, the 
Board finds that the opinion is not supported by the record.  
Initially, the Board would point out that Dr. Wilkinson based 
his opinion on an "injury" which occurred in service.  The 
record clearly does not show that the veteran injured his 
ankle in service, but merely that he had complaints of pain 
and swelling on use of the ankle.  In addition, Dr. Wilkinson 
has reported that the veteran had to be placed in a cast 
after the inservice "injury".  While the veteran was placed 
in a cast after the injury prior to service, there is nothing 
in the record to show that this was the case in service.  The 
March 1969 medical Board report does not report this finding 
at service discharge, and there are no medical records 
associated with the claims file that show any treatment for a 
left ankle disability until many years after discharge.  It 
is also stated that the veteran ambulated with a cane since 
the inservice "injury"; however, in a November 1995 
statement the veteran reported that he was told to use a cane 
in 1994.  

Further the record suggests that the veteran has incurred 
several post service injuries.  In an undated partial 
statement, the first page of which is not of record, Dr. John 
W. Collins states that a subsequent injury would aggravate 
the veteran's pre-existing fracture.  There is no indication 
as to which, if any injury is being referred to in this 
document; however there is in the file a November 1988 first 
page of a letter to an attorney from the Orthopedic 
Associates of America.  Dr. Collins' name is one of several 
listed on the letterhead.  It was noted that the veteran was 
being evaluated for his left ankle, and that the veteran 
reported having mild symptoms since his preservice injury and 
that he had injured his ankle at work several years prior, 
and that since that time, his symptoms became progressively 
worse.  Clearly the opinions and findings of these examiners 
are based on an inconsistent history provided by the veteran, 
and thus these findings are lacking in probative value.  

The United States Court of Appeals for the Federal Circuit 
held that the Board has the authority to discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Guimond v. Brown, 6 
Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 
161 (1993).  The Board is not bound to accept medical 
opinions which are based on a history supplied by the veteran 
where that history is unsupported or based on inaccurate 
factual premises.  Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 
Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 
(1993).  

In addition, the Board notes that a panel of three service 
physicians in March 1969 found that the veteran had a left 
ankle disability that was not aggravated by his military 
service, contemporaneous with the veteran's inservice 
complaints.  Further, the opinion of Dr. Girardi which finds 
that the ankle disability is related to the initial injury 
and not to any aggravation in service, was rendered after a 
review of the claims file, and is supported by rationale.  
This evidence is accorded more weight by the Board for these 
reasons.  In this regard, the Board wishes to point out that 
while Dr. Wilkinson reported that he had reviewed a copy of 
the veteran's medical records, it is unclear which records 
were made available to him for review.  It is apparent that 
the records that he had were incomplete, given the above 
discussion, and since his findings are not substantiated by 
the medical records that have been associated with the claims 
file.  

An increase in disability must consist of worsening of the 
permanent disability and not merely a temporary flare-up of 
symptoms associated with the condition causing the 
disability.  Davis v. Principi, No. 01-7029 (Fed. Cir. Jan. 
11, 2002).  Here, the evidence indicates that the veteran's 
left ankle disability was not permanently worsened as a 
result of his service.  As such, service connection is not 
warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence 
with the negative evidence to otherwise grant the veteran's 
claim.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a left ankle disability 
is reopened.  

Service connection for a left ankle disability is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

